Citation Nr: 0414416	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-31 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetic retinopathy, 
as secondary service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1959 until June 
1962, and from September 1962 until September 1982.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the Regional Office in Columbia, South Carolina 
that denied the veteran's claim of service connection for eye 
disability, claimed as diabetic retinopathy.


REMAND

A review of the record discloses that the appellant underwent 
VA examination in June 2002 at which time diabetic 
retinopathy was not found.  In May 2003 the veteran indicated 
that he was participating in a diabetes study which required 
an eye examination on April 16, 2003at the Strom Eye Center 
of the University of South Carolina Medical College and 
photographs.  He stated that the photographs were forwarded 
to VA CSP #465 Project Manager, Fundus Photograph Reading 
Center, 610 N. Walnut Street, Room 438 WARF, Madison, 
Wisconsin 53705.  Documentation in the form of a transmittal 
log dated in April 2003 attached to the veteran's statement 
indicated that such clinical findings were sent to the 
Coordinating Center at Hines VA Hospital, and that the 
original and photos were forwarded to the Fundus Photograph 
Reading Center at the address noted previously.  An 
accompanying report indicates that the eyes were dilated but 
no other findings or information was reported.  The Board is 
of the opinion copies of the complete records and photographs 
associated with this study should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
actions.  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 (2002) 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should obtain the veteran's VA 
outpatient clinical records dating from 
September 2002 to the present and 
associate them with the claims folder.  

3.  The RO should provide authorization 
forms to the veteran to obtain all 
records associated with diabetes study 
begun on April 6, 2003, to include from 
the Strom Eye Center of the University of 
South Carolina Medical College, 
Charleston, South Carolina, from the 
Coordinating Center at Hines VA Hospital, 
and clinical data and photographs from VA 
CSP #465 Project Manager, Fundus 
Photograph Reading Center, 610 N. Walnut 
Street, Room 438 WARF, Madison, Wisconsin 
53705, for inclusion in the evidence.  

4.  After these documents are obtained 
the RO should furnish the veteran copies 
of these documents as he requested in his 
May 12, 2003 statement.

5.  Thereafter, following any additional 
development deemed appropriate by the 
RO, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case, and be given the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




